Citation Nr: 0930076	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder ("PTSD").

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from October 1967 
to August 1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Seattle, Washington, which denied the Veteran's 
claims of service connection for PTSD and hepatitis C.

In March 2007, the Veteran's claims were remanded to the VA 
Appeals Management Center ("AMC") for further evidentiary 
proceedings, specifically to attempt to verify his claimed 
stressors and to afford the Veteran a VA examination.  This 
was accomplished, and in May 2009, the AMC issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claims.  The claims folder 
has been returned to the Board for further appellate 
proceedings.  

The appeal is once again being REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD based on two 
theories of entitlement.  First, he contends that while 
stationed in Korea with the 8th Army Headquarters, 21st Direct 
Support Group, between April 1968 and May 1969, he was sent 
to the Demilitarized Zone ("DMZ") to patrol, seek out and 
engage enemy gorilla infiltrators who crossed the DMZ into 
South Korea.  He claims that this activity caused him to be 
in fear for his life.  Second, the Veteran contends that 
during his Army service, he was repeatedly beaten and 
suffered racially-motivated verbal abuse by a non-
commissioned officer and other enlisted personnel who 
targeted him because he is Jewish.  (See VA examination, 
November 2002.)  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the DSM-IV); a link, 
established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate his or her 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2008).

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate his or her account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to the following: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to the 
following: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
See 38 C.F.R. § 3.304(f)(3) (2008).

In this case, the Veteran has alleged that he was physically 
assaulted as a result of religious discrimination in service, 
but the record does not indicate that he was provided with 
sufficient notice of the provisions set forth in 38 C.F.R. § 
3.304(f)(3).  Although the Board regrets the necessity of a 
second REMAND, it nonetheless finds that such action is 
necessary in order to satisfy these provisions.  See Patton 
v. West, 12 Vet. App. 272 (1999).

In addition, because the Veteran's claim of service 
connection for hepatitis C is inextricably intertwined with 
his claim for service connection for PTSD, the Board finds 
that it cannot be adjudicated at this time.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).   As noted during the prior REMAND, there is 
evidence of record raising the possibility that the Veteran's 
PTSD may have contributed to his past intravenous drug usage, 
which in turn may be the source of his hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and notify him of 
the opportunity to furnish, or to advise 
VA of the potential source or sources, 
other than his service records, of 
behavioral changes or other evidence that 
might constitute credible supporting 
evidence of his purported in-service 
personal assault stressor.  38 C.F.R. § 
3.304.  Specific examples of corroborating 
alternative evidence should be provided.

2.  Thereafter, the issue on appeal should 
be readjudicated. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




